Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Tsubota (JP 2013126668), Chuang et al. (US 2014/0116091) and Zdeblick et al. (US 7,851,984).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, at the melting of the filler material, the laser beam is caused to scan along a circumferential surface of the hole, and at the melting of the filler material, a path of the laser beam is concentric multiple circles composed of a plurality of circles having different diameters and arranged in a concentric manner. 

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 17, at the melting of the filler material, the laser beam is caused to scan along a circumferential surface of the hole, and at the melting of the filler material, a path of the laser beam satisfies that heat input near a border between the hole and the filler material is larger than hat input on a center of the hole.


Examiner’s Comment
 	(1) the amendment to claims overcome 35 USC 112b and 35 USC 103 rejections. Thus, 35 USC 112 b and 35 USC 103 rejections have been withdrawn. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761